 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   NATHEL INTERNATIONAL, INC.,                        Case No. 1:18-cv-00729-LJO-SAB

 9                  Plaintiff,                          ORDER RE JOINT STATUS REPORT

10           v.
                                                        (ECF No. 21)
11   VINCENT B. ZANINOVICH & SONS, INC.,

12                  Defendant.

13

14          On May 29, 2018, Plaintiff Nathel International, Inc. filed this action for breach of

15 contract and under the Perishable Agricultural Commodities Act (“PACA”), 7 U.S.C. § 499 et

16 seq., against Defendant Vincent B. Zaninovich & Sons, Inc. seeking declaratory judgment. (ECF

17 No. 1.)    On October 26, 2018, this matter was stayed for the parties to complete USDA

18 proceedings and the parties were ordered to file a joint status report within 180 days or within

19 thirty days of the completion of the USDA proceedings. On April 24, 2019, the parties filed a
20 joint status report indicating that the USDA proceedings are still proceeding.

21          Accordingly, IT IS HEREBY ORDERED that the parties shall file a joint report on the

22 status of the USDA proceedings within one hundred eighty (180) days or within thirty (30) days

23 of the completion of the USDA proceedings, whichever is sooner.

24
     IT IS SO ORDERED.
25

26 Dated:     April 25, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
